Attachment to Advisory Action
Applicant’s amendment filed 9/8/2021 has been fully considered and is entered as it simplifies issues for appeal. In view of the entered claim amendments, the 35 USC 112(b) rejections and claim objection of the previous office action is withdrawn. 
A Declaration from Syunji Kurihara was filed on 9/8/2021. The submitted Declaration is not entered because Applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e). 
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. Since the Declaration is not being entered for the reason given above, those arguments by the Applicant that concern the Declaration are rendered moot and thus need not be addressed. However, any arguments that do relate to the rejected claims as set forth in the preceding Office action will be responded to in the discussion below.
Applicant generally argues that the absence or presence of the phenolic stabilizer affects the 5 wt% TGA characteristics of the polystyrene foam. In response, it is again pointed out that the “5 wt% TGA” characteristic is a property of the flame retardant composition and not the obtained foam. The only difference between comparative examples 1 and 2 of the present application is the presence/absence of phenolic stabilizer (“ANOX20”), and these compositions appear to show little, if any, difference between the obtained 5 wt% TGA characteristics (c.a. 252 degrees C versus 253 degrees C). The evidence of record therefore appears to establish the presence of phenolic antioxidant has little bearing on the obtained 5 wt% TGA characteristics. 
Applicant generally argues the claimed ratio of phenolic antioxidant with respect to other stabilizers is critical with respect to achieving 5 wt% TGA. This is not found persuasive. 
Firstly, it is impossible to say what relevance the ratio of phenolic antioxidant with respect to other stabilizers has with respect to 5 wt% TGA from the data. Examples 1-4 differ from one another more than just with respect to phenolic antioxidant content. The amount of brominated styrene polymer significantly differs (38.4-61.5 wt%). One example contains a fourth stabilizer (Plenlizer St 210) while the others do not. The relative proportions of the other two stabilizers (ECN-1280 and Ultranox 626) also change with respect to one another from example to example. The overall quantity of stabilizer changes from sample to sample. 
Second, Kram ‘906 probed the 5 wt% TGA characteristics of several phoshite/epoxy stabilizers individually, some achieving values as high as 246 degrees C (Table 1). Kram ‘906 teaches the epoxy stabilizers and phosphite stabilizers achieve synergistic enhancements in thermal stability (Table 2). While not probing the 5 wt% TGA values of such stabilizer combinations, it appears one of ordinary skill would nevertheless have some expectation that the 5 wt% TGA characteristics of using the synergistic combinations would be enhanced since TGA is a measure of thermal stability. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. Here, there is insufficient evidence or explanation as to why the particular 255-270 
Finally, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of the showing of criticality. For one, the data only illustrates very particular stabilizers whereas the claims refer to generic “phenolic stabilizer”, “epoxy compound”, “phosphite stabilizer”, “polyhydric partial ester”, and “hindered amine stabilizer”. No hindered amine compounds appear to be probed. Also, the claims only specify a particular ratio of phenolic stabilizer with respect to other stabilizers, but appears to require no particular concentration of stabilizers be present. The data of the specification only probes particular stabilizer amounts. 
On page 13, Applicant argues Comparative Examples 1 and 2 are outside the claimed ratio and implies the inventive examples illustrate the absence or presence of phenolic stabilizer and ratio affect the characteristics of the polystyrene foam. It is again noted that Table 1 pertains to flame retardant compositions and not the polystyrene foam. Moreover, it is impossible to say from examples 1-4 what relevance the ratio of phenolic antioxidant with respect to other stabilizers alone has with respect to 5 wt% TGA since examples 1-4 differ from one another more than just with respect to phenolic antioxidant content. In contrast, the only difference between Comparative Example 1 and Comparative Example 2 is the content of phenolic antioxidant. All other variables remain relatively consistent. These compositions appear to show little, if any, difference between the obtained 5 wt% TGA characteristics (c.a. 252 degrees C versus 253 degrees C).
Applicant further argues the prior art fails to motivate one of ordinary skill toward the claimed ratio. This is not found persuasive as the combination of references would suggest overlapping concentration ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764